Citation Nr: 0026593	
Decision Date: 10/04/00    Archive Date: 10/10/00

DOCKET NO.  95-18 137	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Whether new and material evidence has been submitted to 
reopen the veteran's claim of entitlement to service 
connection for an acquired psychiatric disorder, to include 
schizophrenic reaction.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and C.F.


ATTORNEY FOR THE BOARD

Maureen A. Young, Associate Counsel

INTRODUCTION

The veteran had active military service from December 1961 to 
April 1962.

The current appeal arose from a March 1995 rating decision by 
the Department of Veterans' Affairs (VA) Regional Office (RO) 
in Waco, Texas.  The RO determined that new and material 
evidence had not been submitted to reopen the claim of 
entitlement to service connection for schizophrenic reaction.

In July 1995 the veteran and a friend provided oral testimony 
before a Hearing Officer at the RO, a transcript of which has 
been associated with the claims file.

In April 1997 the Board of Veterans' Appeals (Board) remanded 
the case to the RO for further development and adjudicative 
actions.

In February 2000 the RO affirmed the denial of service 
connection for an acquired psychiatric disorder to include 
schizophrenic reaction.

The case has been returned to the Board for further appellate 
consideration.


FINDINGS OF FACT

1.  The RO denied reopening the claim of entitlement to 
service connection for a psychiatric disorder when it issued 
an unappealed rating decision in May 1987.

2.  The evidence submitted since the final May 1987 rating 
decision does not bear directly and substantially upon the 
issue at hand, or provide a more complete picture of the 
circumstances surrounding the origin of the veteran's 
psychiatric disorder, and by itself or in connection with the 
evidence previously of record, is not so significant that it 
must be considered in order to fairly decide the merits of 
the claim.
CONCLUSION OF LAW

Evidence received since the May 1987 rating decision, wherein 
the RO denied reopening the claim of entitlement to service 
connection for a psychiatric disorder is not new and 
material, and the veteran's claim for that benefit is not 
reopened.  38 U.S.C.A. §§ 5104, 5108, 7105 (West 1991);  
38 C.F.R. §§ 3.104(a), 3.156(a), 20.1103 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

The evidence which was of record prior to the May 1987 rating 
decision wherein the RO denied reopening the claim of 
entitlement to service connection for a psychiatric disorder 
is reported in pertinent part below.

Service medical records show, that on pre-induction 
examination in October 1961 there were no neurologic or 
psychiatric abnormalities noted.

The veteran was an inpatient at the Brooke Army Hospital from 
December 27, 1961 to March 22, 1962.  Hospital records 
indicate that he was fairly well until one or two days prior 
to his hospital admission.  While on Christmas leave, he was 
seen by his family physician, who examined him and felt that 
he was experiencing an acute schizophrenic break.  It was 
noted that the veteran had a three-day episode of agitation 
shortly before being inducted into the service and then 
straightened up spontaneously and was able to go ahead and be 
inducted in the Army.  During his hospitalization, he was 
treated with weeks of heavy medication and electroconvulsive 
therapy (ECT).  He received a total of 13 ECT's.  The 
diagnosis was schizophrenic reaction, latent, acute, severe, 
stress unknown, predisposition unknown, impairment marked for 
military service.  It was also noted that the veteran's 
condition did not occur in the line of duty and that it 
existed prior to service.

Upon examination in March 1962 the Medical Board determined 
the veteran was medically unfit for further military service 
and he was discharged.  This determination was based on his 
reported diagnosis of schizophrenic reaction, which was 
considered marked for military service.  It was also 
determined that the veteran's psychiatric disorder existed 
prior to service.

In February 1986 the veteran filed a claim for entitlement to 
service connection for schizophrenic reaction.  In March 1986 
the RO denied the veteran's claim on the basis that his 
psychiatric disorder existed prior to enlistment and was not 
incurred in the line of duty or aggravated by active duty.

VA hospital discharge summary, inpatient care reports, dated 
in March 1986 showed the veteran was diagnosed with bipolar 
disorder, manic, chronic moderate.  

In a rating action dated in April 1986, the RO confirmed the 
previous denial of entitlement to service connection for a 
psychiatric disorder.  

In January 1987 the veteran was diagnosed with bipolar 
disorder.  In May 1987 he requested his claim for entitlement 
to service connection for a psychiatric disorder be reopened.  
The RO denied the veteran's claim by rating decision of May 
1987.  The veteran did not appeal this determination. 

The evidence associated with the claims file subsequent to 
the May 1987 rating decision wherein the RO denied service 
connection for a psychiatric disorder is reported in 
pertinent part below.

VA hospital records from April 1984 to May 1984 show the 
veteran was seen in the emergency room because he felt the 
level of the Lithium he was taking was too high.  The 
diagnosis was bipolar manic. 

VAMC psychiatry clinic notes in April 1986 indicated the 
veteran had a 2 day history of severe depression due to his 
family.  The diagnosis was depression.

In July 1994 the veteran requested his claim for a 
psychiatric disorder be reopened.  He asserted that his 
condition was aggravated by military service.

Received in August 1994 was a report of consultation by a 
private examiner in January 1976 indicating the veteran had a 
history of a nervous breakdown in 1963 requiring several 
months hospitalization and approximately 20 electroshock 
treatments.  A history of hypomanic episodes in January and 
March 1976 was also noted.  The diagnosis was recurrent 
hypomanic episode.

Also received in August 1994 was a report of a January 1977 
hospitalization of the veteran at a private facility for 6 
days with complaints of anxiety neurosis, among other things.  
The psychiatrist's opinion was that the veteran had recurrent 
hypomanic episode.  The diagnosis was acute anxiety reaction.

In March 1995 the RO determined that new and material 
evidence had not been submitted to reopen the veteran's claim 
for entitlement to service connection for schizophrenic 
reaction.  The veteran filed a timely notice of disagreement 
and substantive appeal.  

VA Medical Center (MC) clinical evaluation in May 1995 
revealed the veteran sought treatment for bipolar disorder.  
The veteran reported a history of recurring hypomanic and 
depressive episodes beginning in basic training in the Army.  
The diagnosis was probable bipolar disorder.

At his personal hearing in July 1995 the veteran testified 
that he was drafted into the service.  He further testified 
he had no mental health problems prior to entering the 
service.  Hearing Transcript (Tr.), pp. 2-3, 11.  He stated 
that he was homesick while in the service and his dad was 
real sick with cancer and expected to die.  Tr., p. 3.  He 
further stated that he did not relate well to military life.  
He did not like to salute everybody that had rank.  Tr., p. 
4.  He stated that a doctor told him that due to having the 
electroshock treatments, he would eventually have a relapse.  
Tr., p. 5.  He further stated that after service, he sought 
medical treatment in 1963.  Tr., p. 6.  


Criteria

If no notice of disagreement is filed within the prescribed 
period, the action or determination shall become final and 
the claim will not thereafter be reopened or allowed, except 
as otherwise provided by regulation.  38 U.S.C.A. § 7105(c);  
38 C.F.R. § 20.1103.

If new and material evidence is presented or secured with 
respect to a claim, which has been disallowed, the Secretary 
shall reopen the claim and review the former disposition of 
the claim.  38 U.S.C.A. § 5108.

A decision of a duly constituted rating agency or other 
agency of original jurisdiction shall be final and binding on 
all field offices of the Department of Veterans Affairs as to 
conclusions based on the evidence on file at the time VA 
issues written notification in accordance with 38 U.S.C.A. 
§ 5104.

A final and binding agency decision shall not be subject to 
revision on the same factual basis except by duly constituted 
appellate authorities or except as provided in § 3.105 of 
this part.  38 C.F.R. § 3.104(a).

Despite the finality of a prior final RO decision, a claim 
will be reopened and the former disposition reviewed if new 
and material evidence is presented or secured with respect to 
the claim which has been disallowed.  38 U.S.C.A. § 5108;  
38 C.F.R. § 3.156(a).

The United States Court of Appeals for Veterans Claims 
(Court) has held that when "new and material evidence" is 
presented or secured with respect to a previously and finally 
disallowed claim, VA must reopen the claim.  Manio v. 
Derwinski, 1 Vet. App. 140, 145 (1991).

The Court has held that VA is required to review for its 
newness and materiality only the evidence submitted by an 
appellant since the last final disallowance of a claim on any 
basis in order to determine whether a claim should be 
reopened and readjudicated on the merits.  Evans v. Brown, 9 
Vet. App. 273 (1996).

The Board does not have jurisdiction to consider a previously 
adjudicated claim unless new and material evidence is 
presented.  Barnett v. Brown, 83 F.3d 1380, 1384 (Fed. Cir. 
1996).  

When new and material evidence has not been submitted in a 
previously denied claim "[f]urther analysis...is neither 
required, nor permitted."  Butler v. Brown, 9 Vet. App. 167, 
171 (1996) (finding in a case where new and material evidence 
had not been submitted that the Board's analysis of whether 
the claims were well grounded constituted a legal nullity).  
Thus, the well-groundedness requirement does not apply with 
regard to reopening disallowed claims and revising prior 
final determinations.  Jones v. Brown, 7 Vet. App. 134 
(1994).

In order to reopen a claim by providing new and material 
evidence, the appellant must submit evidence not previously 
submitted to agency decision makers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a).

New evidence is evidence, which (1) was not in the record at 
the time of the final disallowance of the claim, and (2) is 
not merely cumulative of other evidence in the record.  Smith 
v. West, 12 Vet. App. 312 (1999); Evans v. Brown, 9 Vet. 
App. 273, 283 (1996).

New evidence is considered to be material where such evidence 
provides a more complete picture of the circumstances 
surrounding the origin of the veteran's injury or disability, 
even where it will not eventually convince the Board to alter 
its decision.  Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 
1998).

If the Board determines that new and material evidence has 
been presented under 38 C.F.R. § 3.156(a), the claim is 
reopened, and it must next be determined whether the 
appellant's claim, as then reopened, is well grounded in 
terms of all the evidence in support of the claim, generally 
presuming the credibility of the evidence.  Elkins v. West, 
12 Vet. App. 209, 218-219 (1999).

If the claim is well grounded, the case will be decided on 
the merits, but only after the Board has determined that VA's 
duty to assist under 38 U.S.C.A. § 5107 has been fulfilled.  
The Court noted in Elkins, supra, that by the ruling in 
Hodge, supra, the Federal Circuit Court "effectively 
decoupled" the determinations of new and material evidence 
and well groundedness.

Thus, if the Board determines that additionally submitted 
evidence is "new and material," it must reopen the claim 
and perform the second and third steps in the three-step 
analysis, evaluating the claim for well-groundedness in view 
of all of the evidence both new and material and if 
appropriate, evaluating the claim on the merits.  Elkins v. 
West, 12 Vet. App. 209 (1999).

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence 
is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 
(1992); Duran v. Brown, 7 Vet. App. 216, 220 (1994). However, 
lay assertions of medical causation cannot serve as the 
predicate to reopen a claim under § 5108.  See Moray v. 
Brown, 5 Vet. App. 211, 214 (1993).

Service connection may be established where the evidence 
demonstrates that an injury or disease resulting in 
disability was contracted in the line of duty coincident with 
military service, or if pre-existing such service, was 
aggravated therein.  38 U.S.C.A. § 1131 (West 1991); 
38 C.F.R. § 3.303 (1999).  

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (1999).


Continuous service for 90 days or more during peacetime 
service after December 31, 1946, and post service development 
of a presumptive disease to a degree of 10 percent within one 
year from the date of termination of such service establishes 
a presumption that the disease was incurred in service.  
38 C.F.R. §§ 3.307, 3.309 (1999).

Where there is a chronic disease shown as such in service or 
within the presumptive period under § 3.307 so as to permit a 
finding of service connection, subsequent manifestations of 
the same chronic disease at any later date, however remote, 
are service connected, unless clearly attributable to 
intercurrent causes.  38 C.F.R. § 3.303(b).

This rule does not mean that any manifestations in service 
will permit service connection.  To show chronic disease in 
service there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic."

When the disease identity is established, there is no 
requirement of evidentiary showing of continuity.  When the 
fact of chronicity in service is not adequately supported, 
then a showing of continuity after discharge is required to 
support the claim.  38 C.F.R. § 3.303(b) (1999).

A veteran will be presumed to have been in sound condition 
when examined, accepted and enrolled for service except as to 
defects, infirmities, or disorders noted at entrance into 
service, or where clear and unmistakable evidence 
demonstrates that an injury or disease existed prior thereto.  
Only such conditions as are recorded in examination reports 
are to be considered as noted.  38 U.S.C.A. §§ 1132, 1137 
(West 1991);  38 C.F.R. § 3.304 (1999).

In a recent case the Court emphasized that VA's burden of 
proof for rebutting the presumption of soundness is not 
merely evidence that is "cogent and compelling," i.e., a 
sufficient showing; rather, it is evidence that is clear and 
unmistakable.  In its decision, the Court noted that "the 
word 'unmistakable' means that an item cannot be 
misinterpreted and misunderstood, i.e., it is undebatable."  
Vanerson v. West, 12 Vet. App. 254 (1999) (quoting Webster's 
New World Dictionary 1461 (3rd Coll. Ed. 1988)).

A preexisting disease or injury will be considered to have 
been aggravated by active service, where there is an increase 
in disability during service, unless there is a specific 
finding that the increase in disability was due to the 
natural progress of the disease.  38 U.S.C.A. § 1153; 
38 C.F.R. § 3.306(a) (1999).  See Green v. Derwinski, 1 Vet. 
App. 320, 322-23 (1991).

Temporary flare-ups of a preexisting injury or disease are 
not sufficient to be considered 'aggravation in service' 
unless the underlying condition as contrasted to symptoms, is 
worsened.  Jensen v. Brown, 4 Vet. App. 304, 306-307 (1993), 
citing Hunt v. Derwinski, 1 Vet. App. 292 (1991).

When all of the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

When, after consideration of all of the evidence and material 
of record in an appropriate case before VA, there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt 
doctrine in resolving each such issue shall be given to the 
veteran.  38 U.S.C.A. § 5107(b) (West 1991);  38 C.F.R. §§ 
3.102, 4.3 (1999).



Analysis

The veteran seeks to reopen his claim of service connection 
for an acquired psychiatric disorder, to include 
schizophrenic reaction, the reopening of which the RO denied 
in May 1987.  Thereafter the RO received additional evidence 
in support of the veteran's claim.  The Board will proceed 
with a determination of whether the evidence received 
subsequent to the final disallowance is new and material.  
See Evans, supra.

When a veteran seeks to reopen a finally denied claim, the 
Board must review all of the evidence submitted since that 
action, to determine whether the claim should be reopened and 
readjudicated on a de novo basis.  Glynn v. Brown, 6 Vet. 
App. 523, 529 (1994).  

The Court has defined new evidence as evidence, which was not 
in the record at the time of the final disallowance of the 
claim, and, is not merely cumulative of other evidence in the 
record.  See Smith, supra at 314.  

New evidence is considered to be material where such evidence 
provides a more complete picture of the circumstances 
surrounding the origin of the veteran's injury or disability.  
See Hodge, supra at 1363.

The Board notes that the RO has taken all appropriate action 
in compliance with the April 1997 remand and evidence 
acquired thereto has been thoroughly reviewed and associated 
with the claims file.

In the instant case, the Board finds that evidence received 
since the May 1987 denial was not in the record at the time 
of that decision and such evidence is not redundant of 
evidence previously of record; therefore, such evidence is 
new.  Smith, supra.  

Although this evidence is considered as new evidence, it is 
not material because it fails to provide a more complete 
picture of the circumstances surrounding the origin of the 
veteran's acquired psychiatric disorder, to include 
schizophrenic reaction.  Hodge, supra.

The Board finds that the medical evidence, submitted since 
the May 1987 rating decision, in support of the veteran's 
claim is not relevant to the issue at hand as such medical 
evidence does not establish a causal link between the 
veteran's claimed psychiatric disorder and service.  That is, 
the record continues to be devoid of any competent evidence 
that tends to show that the veteran currently has a 
psychiatric disorder that is etiologically related in any way 
to any incident of service, or that a preexisting psychiatric 
disorder increased in severity during service beyond natural 
progress. 

The Board has considered the veteran's statements and 
testimony, which were proffered at his personal hearing in 
support of the argument that he has a current psychiatric 
disorder that was the result of or aggravated by his service.  
This evidence does not provide a more complete picture of the 
circumstances surrounding the origin of the veteran's 
psychiatric disorder.  While this evidence is new, it is not 
material since it does not link any current psychiatric 
disorder with active duty.  

As a layman, the veteran is not competent to give a medical 
opinion on the etiology of his psychiatric disorder, or more 
precisely, a medical opinion on the question of whether there 
is a medical nexus between any current claimed condition and 
his service.  

The claims file does not contain any competent evidence that 
relates any present claimed psychiatric disorder to the 
veteran's service, or his asserted post-service 
symptomatology.  See Savage v. Gober, 10 Vet. App. 488 
(1997); Moray v. Brown, 5 Vet. App. 211 (1993). 

Based on the foregoing, the Board finds that the submitted 
evidence is not so significant that it must be considered in 
order to fairly decide the merits of the claim.  38 C.F.R. § 
3.156; Hodge, supra.  

The Board therefore concludes that the evidence submitted 
subsequent to the RO's May 1987 decision is not "new and 
material" as contemplated by 38 C.F.R. § 3.156(a), and 
provides no basis to reopen the veteran's claim for 
entitlement to service connection for an acquired psychiatric 
disorder, to include schizophrenic reaction.  As such, the 
RO's May 1987 denial of the claim remains final.  38 U.S.C.A. 
§ 7105(b); 38 C.F.R. § 20.302.

Because the veteran has not fulfilled his threshold burden of 
submitting new and material evidence to reopen his finally 
disallowed claim, the benefit of the doubt doctrine is not 
applicable.  Annoni v. Brown, 5 Vet. App. 463, 467 (1993).  

The Board views it foregoing discussion as sufficient to 
inform the veteran of the elements necessary to complete his 
application to reopen the claim.  See Graves v. Brown, 8 Vet. 
App. 522 (1996); Robinette v. Brown, 8 Vet. App. 69, 77-78.

As the Board noted earlier, the Court announced a three step 
test with respect to new and material cases.  Under the 
Elkins test, VA must first determine whether the veteran has 
submitted new and material evidence under 38 C.F.R. § 3.156 
to reopen the claim; and if so, VA must determine whether the 
claim is well grounded based on a review of all the evidence 
of record; and lastly, if the claim is well grounded, VA must 
proceed to evaluate the merits of the claim, but only after 
ensuring that the duty to assist has been fulfilled.  Elkins 
v. West, 12 Vet. App. 209 (1999).

As new and material evidence has not been submitted to reopen 
the claim of entitlement to service connection for a 
psychiatric disorder, to include schizophrenic reaction, the 
first element has not been met.  Accordingly, the Board's 
analysis must end here.  Butler v. Brown, 9 Vet. App. at 171.


ORDER

The veteran, not having submitted new and material evidence 
to reopen a claim of entitlement to service connection for an 
acquired psychiatric disorder, to include schizophrenic 
reaction, the appeal is denied.



		
	RONALD R. BOSCH
	Veterans Law Judge
	Board of Veterans' Appeals



 

